DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 08/04/2022, pages 8-9 have been considered and are persuasive thereby claim objections and claim rejection under 112(b) are hereby withdrawn. It is agreed with the applicant’s arguments in pages 9-10 that the applicant points out the differences in the Sato et al. reference compare to the claimed invention, as claimed in claim 1.

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: an objective lens having  a lens group that is displaceable along the optical axis has a focal length; an object produces a first and a second paraxial intermediate image in a half-space upstream and a half-space downstream of the displaceable lens group that satisfy the condition: 

    PNG
    media_image1.png
    86
    257
    media_image1.png
    Greyscale

Δs′ denotes a longitudinal aberration of the beam ray with respect to the second paraxial intermediate image; and for at least one beam ray imaging a point on the optical axis in the first paraxial intermediate image into the second paraxial intermediate image, the longitudinal aberration Δs′ is greater than or equal to 0.3 times the focal length of the displaceable lens group.

	Claim 1 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, an objective was identified as having a stable high imaging quality provided the condition above satisfied for at least one beam ray imaging an axis point of a paraxial image in the space upstream of the displaceable lens group into a paraxial image in the space downstream of the displaceable lens group. 
Further, to provide an objective with a correction group for correcting a spherical aberration in such a way that the possibility of correcting a spherical aberration leads to a coma that is as small as possible.
Claims 2-20, which depend from claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 13, 2022